Pettit, J.
This was a prosecution for selling intoxicating liquor to a minor, under the act of the 27th of February, 1873, Acts 1873, p. 151. The information charges that, the sale was on the 1st day of April, 1874. The court charged the-jury, among other things, that if the sale was made “ within two years prior to April 24th, 1874,” the jury should convict. This instruction was clearly erroneous. The act under which this prosecution was had took effect February 27th, 1873, and had not been in force two years prior to April 24th, 1874; *204and all laws on the subject prior to that date had been repealed by it. The instruction, therefore, tells the jury that, though the sale was made at a time when there was no law on the subject, they should find the defendant guilty.
The judgment is reversed, with instructions to grant the defendant a new trial.
Petition for a rehearing overruled.